      Case 3:18-cv-00296-LRH-CBC Document 67 Filed 02/06/19 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
                                      RENO, NEVADA

TESLA, INC.,                  )                        3:18-CV-0296-LRH-CBC
                              )
            Plaintiff(s),     )                        MINUTES OF PROCEEDINGS
                              )
      vs.                     )                        DATED: February 6, 2019
                              )
MARTIN TRIPP,                 )
                              )
            Defendant(s).     )
______________________________)

PRESENT: THE HONORABLE CARLA BALDWIN CARRY, U.S. MAGISTRATE JUDGE

Deputy Clerk:          Lisa Mann              Court Reporter:         Liberty Recorder

Counsel for Plaintiff(s):              Allison Libeu and Stephen Richards

Counsel for Defendant(s):              Robert Mitchell

PROCEEDINGS: TELEPHONIC CASE MANAGEMENT CONFERENCE

9:01 a.m. Court convenes.

        The Court addresses the parties regarding the purpose of this hearing and advises the parties
of the papers the Court has reviewed in preparation for this case management conference.

      The Court and counsel discuss the parties’ stipulation and modification to scheduling order
(ECF No. 62) and the parties’ joint case management report (ECF No. 63).

       Having heard from counsel and good cause appearing, the Court finds as follows:

       1.       Depositions and discovery

                The Court notes that counsel report that depositions are moving along; however, the
                Court expresses its concern with whether the parties’ stipulation and modification to
                scheduling order (ECF No. 62) is a sufficient amount of time to complete discovery
                in this case. The Court advises counsel that it is amenable to extending the discovery
                plan and scheduling order for one hundred twenty (120) days. Therefore, the Court
                directs counsel to file an updated discovery plan and scheduling order calculating the
                one hundred twenty (120) days for the Court’s approval. The Court advises counsel
      Case 3:18-cv-00296-LRH-CBC Document 67 Filed 02/06/19 Page 2 of 3



Tesla, Inc. v. Martin Tripp
3:18-CV-0296-LRH-CBC
February 6, 2019
Page 2

               that no further extensions of this discovery plan and scheduling order will be granted
               absent extraordinary circumstances.

       2.      Deposition of Elon Musk

               Counsel agree that additional discovery is required prior to noticing the deposition
               of Elon Musk. Therefore, the parties are directed to complete such discovery and
               then shall meet and confer regarding the deposition. If counsel are unable to reach
               agreement concerning the deposition of Elon Musk, plaintiff is directed to file the
               appropriate motion and alert the Court to its filing. Thereafter, the Court will issue
               a ruling as soon as the motion is fully briefed.

       3.      Mental examination of Martin Tripp

               Mr. Mitchell reports that the mental examination of Martin Tripp is unnecessary due
               to today’s filing of the stipulation for dismissal of count III of counterclaim (ECF No.
               64).

       4.      Settlement conference

               Counsel report they are amenable to setting a private mediation or settlement
               conference in this case in June or July 2019. The Court directs counsel to advise of
               such at the next case management conference.

       5.      Further case management conference

               A further telephonic case management conference is set for Monday, May 6, 2019
               at 10:00 a.m. Counsel shall dial 877-336-1829 at least five (5) minutes prior to the
               hearing to be properly connected into the courtroom. The access code is 2809752
               and the security code is 18296. Counsel shall file a joint case management report
               by no later than the close of business on Monday, April 29, 2019. The report shall
               specifically outline the status of discovery, whether the parties will participate in a
               private mediation or settlement conference with this Court, and any discovery issues
               for the Court’s consideration.

       6.      Discovery disputes

               If between now and May 6, 2019, discovery disputes arise, counsel shall file a joint
               paper that specifically outlines the discovery disputes and includes the respective
      Case 3:18-cv-00296-LRH-CBC Document 67 Filed 02/06/19 Page 3 of 3



Tesla, Inc. v. Martin Tripp
3:18-CV-0296-LRH-CBC
February 6, 2019
Page 3

               positions of each side. Thereafter, the Court may set the matter for hearing, order
               additional briefing, or issue a written order.

       IT IS SO ORDERED.

9:20 a.m. Court adjourns.

                                                    DEBRA K. KEMPI, CLERK

                                                    By:          /s/
                                                          Lisa Mann, Deputy Clerk
